178 F.2d 663
H. C. JONES, Collector of Internal Revenue of the UnitedStates for the District of Oklahoma,v.C. F. URSCHEL et al.
No. 3924.
United States Court of AppealsTenth Circuit.
Dec. 14, 1949.

Appeal from the United States District Court for the Western District of Oklahoma.
Robert E. Shelton, United States Attorney, Oklahoma City, Okla., and Theron L. Caudle, Assistant Attorney General, and Ellis N. Slack, Special Assistant to the Attorney General, for appellant.
Richardson, Shartel & Cochran, Oklahoma City, Okla., for appellees.
Before PHILLIPS, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed, pursuant to stipulation.  D.C., 83 F. Supp. 600.